UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

Case 1:19-cv-00543-LEK-CFH Document1 Filed 05/07/19 Page 1 of 4

 

 

 

 

ED WAKDS, Fashed lL. — Praintittis)

vs.
Trey falice Departmedy-
fenssetat Covey bist cick Arforaty$ office
Judge Toaniter 6. Sobel - Defendant(s)

 

 

 

 

U.S. DISTRICT COURT - N.D. OF N.Y.
FILED
MAY 07 2019 '

Ay O'CLOCK .

Dn M, Domurad, (ci RAC Ase No.: | : / qe V- 543
)

) CIVIL (lek [cEH }

) RIGHTS

) COMPLAINT

) PURSUANT TO

42 U.S.C. § 1983

 

 

 

Plaintiff(s) demand(s) a trial by: @ suRY _C) COURT  Gelect only one).

 

 

Plaintiff(s) in the above-captioned action, allege(s)} as follows:.

JURISDICTION

JL, This is a civil action seeking relief and/or damages to defend and protect the rights
guaranteed by the Constitution of the United States. This action is brought pursuant to 42
U.S.C. § 1983. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1343(3) and (4) and 2201.

PARTIES

2, Plaintiff: feashad Edwards
Address: 4000 Main Steet

 

"Tey, New Yor fizise)

 

 

Additional Plaintiffs may be added on a separate sheet of paper.

3. a. Defendant: Th 2y folice- D epar f pain

Official Position:

 

Address: Sy State Street
Tiy, NuMerte [fee]

 

fefH4
 

Case 1:19-cv-00543-LEK-CFH Document1 Filed 05/07/19 Page 2 of 4

 

 

 

 

 

 

 

‘b. Defendant: Kewsselaer barty Distot Adtaney’s oPtiee-
Official Position:
Address: £0 Setad Steet
Trey, NewYork [ers]
c. Defendant: Lemurer 6 Saber
Official Position: Supheme Cutt Judge.
Address: GO Second Sr/eet-

 

Trey, NewYork [rz]

 

Additional Defendants may be added on a separate sheet of paper.

FACTS

Set forth the facts of your case which substantiate your claim of violation of your civil
and/or Constitutional rights. List the events in the order they happened, naming defendants

involved, dates and places.

Note: You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint. (You may use additional sheets as necessary).

On Janvary 13% 2019 -the Trey Felice Dope Fiment unlawfully enteled Ay plivede hawt at YC1 Pawling rene,

a" Hoct Troy, NewYork’. And falsified statements evidence) in attempt to Tustity an “eneiyoncy
eaception” for wairantiess entry, The Fensselac’ Camty supe Col # pistrier-Attolney s of fice

Knowingly used that false evidence fam tre Troy (alice Depettmend— te Secure indictment no. 19- (alb,

ow Fobsery 14%, 2014, tobhaiye me with a chime that I did hot commit, The foxsselacr Canty

suoprewne lov [t+ Judge Jennifer” 6. Sober. Caused an additional ynnecessaty Physical intnsien a 03/zahrq

(viniation omy 1" Amendment) by forcing me to Submit fo a DNA testing to Compare with
“evidence that uns illegally ized due fo the Valawfel Warraattess entty of my home.

a
NE
my

a of Y.
Case 1:19-cv-00543-LEK-CFH Document1 Filed 05/07/19 Page 3 of 4

3. CAUSES OF ACTION

Note: You must clearly state each cause of action you assert in this lawsuit.

FIRST CAUSE OF ACTION
The date that Fitsy discevered the harm wis aay Match 257 2014 whan public doteuder” Jebw della Porte Submitted
foltee fepetts to me, in which included other Discovery Contents Ftem the DA's office, ON Tammty 13%, 2414,
phe Trey Peive deputrent ynlnutuly entered my privade home at Yt) Pasting Avene, 24 Floct, Thay
Mowrork. Aad submitted False stelements fevideuse) in an attempt to Tustity an “eneryency exception”!
a The. Wad Vandiess ontty. |
SECOND CAUSE OF ACTION
The_Fonaselacl County Distiret Attorneys offite [haungly used pont Faise widenle Frm fte-
Thy face Department to feovte indictment (4-10, ow feblvary 147%, 2014 fo chalye me with
a btime thet Laid nor tonnit: And Faltd te simutate e Ats for femedis] action, afer r sent
Certifies malt fo te tothase abet the inadeguacies and Myustices in fhe Sybstanpive and
procedural laurs,
THIRD CAUSE OF ACTION | |
The bowspelacl larmy Geprome Lat Tge Tonaiteor 6. Sebel” cnused an adsitioval innecessaly
phepical retina [vsaton og prasdcet by Fercing me fo Submit fo 4 DNA -fostirg fo
compate. yatn Nevideave! Phat was flegally seized due fo the Ynlewhitly Warrentiess entry

ok img private heme.

3oF4
 

Case 1:19-cv-00543-LEK-CFH Document1 Filed 05/07/19 Page 4 of 4

6. PRAYER FOR RELIEF
WHEREFORE, plaintifi{s) reauests) snot this Court grant the following relief:

DIinmesiate dismussal with preqate of Ba ‘omen no. tf -l0lb, FOCINTUAC HVE feel @) A write
(testunses, emrner ln,
pecenmendetion of fewke and Losre to NYS Patvle sopecvisiva, for inqunctive (ele: (DZ 100.000
medical piuls, Pusey spent) {tess of repptaten, prpped ny ceiege ) [ Atalicinrs ans opregious Condentt- OF ePad arts)

Mi Bed
Fel sonts "Lor bowotad Damages (4) $500,000 fer” Special damages (S) F500,000 hr finitive Dawages EY 500,000

$ Sitw, Anyiety has wefsened )
(x Pan 4d SP Paring lonanis ® $50,000 for toss liverty Ea tom Sum of BQ.) MilioM fra

 

I declare under penalty of perjury that the foregoing is true and correct,

DATED: -Apéf 23% 24 W/E :
|  waptnite

“EDWARDS, Pashad L,

Signature of Plaintiff(s)
(all Plaintiffs must sign)

 

02/2016

4 oF
